DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 28 August 2019 has been received and considered.
Claims 1-14 and 17-22 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20200052893) in view of Lee et al. (US 11115205).
As per claims 1, 11-13, and 20 Lu et al. discloses an integrated circuit comprising:
a plurality of physically unclonable function (PUF) cells each configured to generate a cell signal having a unique value (see paragraph [0015]); 
a selector configured to output a first signal obtained by processing a cell signal output by a PUF cell selected from the plurality of PUF cells and a second signal obtained by processing the cell signal; and a key generator configured to generate a security key in response to at least one of the first signal and the second signal, wherein the selector comprises a first conversion circuit configured to generate the first signal and a second conversion circuit having the same structure as the first conversion circuit and configured to generate the second signal (see paragraph [0035]-[0041] and [0051] where the various PUF cell values and levels are XORed to generate a key) .
While Lu et al. generally teaches the use of a selector, there lacks an explicit teaching of selecting values to invert or not invert where the values are output simultaneously.
However, Lee et al. teaches an IC that uses a selector with inverted and non-inverted signals that have simultaneous outputs and are used for generating a key (see column 5 lines 13-34 and column 6 lines 5-10).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the inverters and simultaneous outputs of Lee et al. in the IC of the Lu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the verification of a phases within the system.

As per claims 3 and 17, the modified Lu et al. and Lee et al. system discloses a selection signal generator configured to generate a first selection signal for selecting the plurality of PUF cells one-by-one without omitting any of the plurality of PUF cells (see Lu et al. paragraphs [0031] and [0051]).
As per claim 4, the modified Lu et al. and Lee et al. system discloses  first PUF cell of the plurality of PUF cells is configured to receive one bit of the first selection signal and to generate the cell signal having a previously defined value when the first PUF cell is not selected, wherein the selector further comprises a combination circuit configured to receive a plurality of cell signals from the plurality of PUF cells and to output a signal dependent on a cell signal output by a second PUF cell selected from the plurality of PUF cells (see Lu et al. paragraphs [0031] and [0051] and Lee et al. column 5 line 40 through column 6 line 45).
As per claims 5 and 6, the modified Lu et al. and Lee et al. system discloses a plurality of PUF blocks, wherein the plurality of PUF cells are included in the plurality of PUF blocks; and a multiplexer configured to select at least one first signal and at least one second signal from a plurality of first signals and a plurality of second signals output from the plurality of PUF blocks in response to a second selection signal, wherein the selection signal generator is configured to generate the second selection signal, and wherein the key generator is configured to generate the security key based on at least one of the first signal and the second signal output by the multiplexer, wherein each of the plurality of PUF blocks is configured to receive the first selection signal (see Lee et al. column 5 line 40 through column 6 line 45).

As per claim 9, the modified Lu et al. and Lee et al. system discloses a sampler configured to generate a sampled first signal and a sampled second signal by sampling the first signal and the second signal in response to a sampling signal, wherein the key generator is configured to generate the security key based on at least one of the sampled first signal and the sampled second signal (see Lu et al. paragraphs [0031] and [0051] and Lee et al. column 5 line 40 through column 6 line 45).
As per claim 10, the modified Lu et al. and Lee et al. system discloses each of the plurality of PUF cells comprises a first logic gate and a second logic gate, and wherein the unique value of the cell signal output by a first PUF cell of the plurality of PUF cells is determined based on a difference between threshold levels of the first logic gate and the second logic gate (see Lee et al. column 5 lines 13-34).
As per claim 18, the modified Lu et al. and Lee et al. system discloses the selection signal generator is configured to generate the first selection signal so that the plurality of PUF cells are respectively selected at randomly delayed points in time (see Lu et al. paragraphs [0011], [0015], [0031], and [0051]).
As per claim 19, the modified Lu et al. and Lee et al. system discloses the plurality of PUF blocks are divided into two or more groups each of which includes a same number of PUF blocks, wherein the selection signal generator is configured to enable one of the two or more groups, and wherein a plurality of PUF cells included in an enabled group are configured to generate output signals (see Lu et al. paragraphs [0031] and [0051] and Lee et al. column 5 line 40 through column 6 line 45).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Lu et al. and Lee et al. system as applied to claim 20 above, and further in view of Lu (US 20190378575).
As per claims 21 and 22, the modified Lu et al. and Lee et al. system fails to explicitly disclose the selection signal generator comprises: a sequence generator configured to generate a sequence that varies in accordance with a seed; and a counter configured to count when an output of the counter coincides with the sequence, and wherein the selection signal is generated by the sequence when the sequence coincides with the output of the counter, wherein the plurality of PUF cells comprise an unstable PUF cell for generating a varying cell signal, and wherein the seed is generated based on at least one cell signal generated by at least one PUF cell including the unstable PUF cell.
However, Lu teaches the selection signal generator comprises: a sequence generator configured to generate a sequence that varies in accordance with a seed; and a counter configured to count when an output of the counter coincides with the sequence, and wherein the selection signal is generated by the sequence when the sequence coincides with the output of the counter, wherein the plurality of PUF cells comprise an unstable PUF cell for generating a varying cell signal, and wherein the seed is generated based on at least one cell signal generated by at least one PUF cell including the unstable PUF cell (see paragraphs [0075]-[0077]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the details of the PUF of Lu in the modified Lu et al. and Lee et al. system.
Motivation to do so would have been to perform a functionality test to ensure the PUF is operating properly (see Lu paragraphs [0075]-[0077]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art generally teaches the comparing of signals of PUFs for detecting attacks and generally the use of stable and unstable PUF cells, but fails to teach the specific comparison as recited in claim 8 when in combination with its intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to PUFs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419